UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K (Mark One) xAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For thefiscal yearendedMay 31, 2009 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Forthe transition period from to Commission File Number: 333-153737 HIGHLAND BUSINESS SERVICES, INC. (Exact name ofregistrant as specified in its charter) Nevada 26-1607874 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 15th Drive Phoenix, AZ 85023 (Address of Principal Executive Offices) (Zip Code) (602) 375-0888 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common stock ($0.001 par value) (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," " accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed fiscal quarter: $-0- as of May 31, 2009. The number of outstanding shares of the issuer's common stock, $0.001 par value, as of September 11, 2009was 6,946,100. 2 HIGHLAND BUSINESS SERVICES, INC. TABLE OF CONTENTS PART I 4 Item 1. Business 4 Item 1A.
